Order entered September 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01479-CR

                      ZACHARIAH ARTHUR WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F13-53277-J

                                            ORDER
       The Court REINSTATES the appeal.
       On July 25, 2014, we ordered the trial court to make findings regarding why appellant’s
brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the
appeal; (2) appellant is indigent and is represented by court-appointed counsel J. Daniel
Oliphant; (3) Mr. Oliphant’s explanation for the delay in filing appellant’s brief is his workload;
and (4) Mr. Oliphant will file appellant’s brief by September 25, 2014.
       We ORDER appellant to file his brief by SEPTEMBER 25, 2014. Because the brief is
already more than four months overdue, no further extensions will be granted absent a showing
of extraordinary circumstances.
       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                      /s/   DAVID EVANS
                                                            JUSTICE